DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Minix (US 20060082161).
With regard to claim 1, Minix teaches a latch assembly for a tonneau cover (13) comprising:
(a) a button (20, 21, 22); and 
(b) a slider (29, 40) movably coupled to the button; wherein movement of the button causes the slider to move in an unlatching direction.  
With regard to claim 2, Minix teaches the latch assembly according to claim 1, wherein the button comprises a groove (the space for 29 in 21 and 22 in Figure 4), and the slider comprises a projection (29), the projection is received into the groove.
With regard to claim 3, Minix teaches the latch assembly according to claim 2, wherein movement of the button causes the projection to move within the groove.  

With regard to claim 5, Minix teaches the latch assembly according to claim 3, wherein the slider comprises a second projection (40), the latch assembly comprises a housing (17a, 31, and 32)  that includes a groove (32a), the second projection is configured to engage the groove in the housing.  
With regard to claim 6, Minix teaches the latch assembly according to claim 5, wherein movement of the button causes the second projection to move within the groove in the housing.
With regard to claim 7, Minix teaches the latch assembly according to claim 6, wherein the projection and the second projection are located in different (vertical) planes.
With regard to claim 8, Minix teaches the latch assembly according to claim 1, wherein the latch assembly comprises a spring (30).  
With regard to claim 9, Minix teaches the latch assembly according to claim 8, wherein the button comprises an aperture (23), the spring is at least partially received into the aperture. 
With regard to claim 10, Minix teaches the latch assembly according to claim 1, wherein the latch assembly comprises a housing (17a), and movement of the button into the housing causes the slider to move into the unlatching direction.
With regard to claim 11, Minix teaches the latch assembly according to claim 10, wherein the button extends along a center longitudinal axis (along the center of 20 and 29 in Figures 4 and 5), and the slider (specifically the part 40) moves towards the center longitudinal axis as the slider is moved in the unlatching direction. 
With regard to claim 12, Minix teaches the latch assembly according to claim 10, wherein movement of the button away from the housing causes the slider to move in a latching direction.

With regard to claim 14, Minix teaches the latch assembly according to claim 12, wherein the latch assembly comprises a spring (30) that assists with moving the button away from the housing. 
With regard to claim 15, Minix teaches the latch assembly according to claim 14, wherein the spring is compressed as the slider is moved in the unlatching direction (shown as the button is moved from Figure 4 to Figure 5). 
With regard to claim 19, Minix teaches the latch assembly according to claim 1, wherein the latch assembly comprises a housing (17a), the housing is attached to a bottom surface of the tonneau cover (the housing being attached within the tonneau cover (13) to the bottom surface of the top of the tonneau cover (14) as shown in Figure 2). 
With regard to claim 20, Minix teaches the latch assembly according to claim 19, wherein the slider is configured to engage a latch engagement feature (18) defined in a wall (11) of the vehicle.

Claims 1 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McDonald, et al. (US 20190061499), herein referred to as McDonald.
With regard to claims 1 and 16, McDonald teaches a latch assembly for a tonneau cover comprising:
(a) a button (32, 44, 84, 86); and 
(b) a slider (20) movably coupled to the button; wherein movement of the button causes the slider to move in an unlatching direction; 
Wherein the button comprises a pair of sliders (18, 20) movably coupled to the button. 

With regard to claim 18, McDonald teaches the latch assembly according to claim 17, wherein the pair of grooves extend from opposite sides of the button. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675